Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 03/18/2019, in which claims 
1-3, 6-10, 12-19, 21 and 22  are considered below.
                                                    Allowable Subject Matter
Claims 1-3, 6-10, 12-19, 21 and 22  are allowable in light of the prior art of record.

EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The claims:
1.	(Currently Amended) An aircraft comprising:
a fuselage;
a front wing and a rear wing mounted to the fuselage, each wing having a port segment and a starboard segment extending outward and backward from the fuselage;
a first inboard boom attached at a first point along the starboard segment of the front wing and attached at a second point along the starboard segment of the rear wing;
a second inboard boom attached at a first point along the port segment of front wing and at a second point along the port segment of the rear wing;
a set of propellers including a first propeller, a second propeller, and a third propeller, wherein the first propeller and the second propeller are coupled to the front wing and the third propeller is coupled to the rear wing;
a tail extending from the rear of the fuselage, the tail arranged 
a cruise propeller attached to the tail, the cruise propeller configured to rotate in a plane substantially perpendicular to a rotational plane of the set of propellers;
a first wingtip boom coupled to a free end of the starboard segment of the rear wing; and
a second wingtip boom coupled to a free end of the port segment of the rear wing,
wherein one of the first wingtip boom or the second wingtip boom is configured as a resonator tuned to a frequency of the third propeller during a mode of operation.

2.	(Original) The aircraft of claim 1, wherein the first point along the starboard segment of the front wing is a free end of the starboard segment of the front wing and the first point along the port segment of the front wing is a free end of the port segment of the front wing.

3.	(Original) The aircraft of claim 1, wherein the first propeller is attached to the front wing at a free end of the starboard segment of the front wing and the second propeller is attached to the front wing at a free end of the port segment of the front wing.

4.	(Canceled)

5.	(Canceled)

6.	(Original) The aircraft of claim 1, wherein the third propeller is recessed within a cavity of the aircraft during a mode of operation.

7.	(Original) The aircraft of claim 1, wherein at least one of the first inboard boom or the second inboard boom is configured to retain a battery.

8.	(Previously Presented) The aircraft of claim 1, wherein at least one of the first inboard boom or the second inboard boom includes a rotatable control surface positioned below one of the set of propellers and boom control effector configured to direct airflow generated by the one propeller.

9.	(Original) The aircraft of claim 1, wherein the first propeller, the second propeller, and the third propeller have equal diameters.

10.	(Original) The aircraft of claim 1, wherein at least one of the propellers in the set of propellers includes a set of co-rotating propellers.

11.	(Canceled)

12.	(Currently Amended) The aircraft of claim 1, further comprising[[:]] a fourth propeller coupled to a free end of the port segment of the rear wing, and wherein the third propeller is coupled to a free end of the starboard segment of the rear wing.

13.	(Original) The aircraft of claim 1, wherein the first propeller is configured to recess within a cavity of the first inboard boom and the second propeller is configured to recess within a cavity of the second inboard boom during a mode of operation.

14.	(Original) The aircraft of claim 1, wherein the first propeller rotates in a direction opposite to the rotational direction of the second propeller during a mode of operation.

15.	(Original) The aircraft of claim 1, wherein the front wing and the rear wing extend outward and backward from the fuselage at an angle of up to 25 degrees with respect to an axis perpendicular to the fuselage.

16.	(Previously Presented) The aircraft of claim 1, further comprising a set of batteries, each of the batteries substantially of equal size and weight, the set of batteries configured to power the aircraft.

17.	(Previously Presented) The aircraft of claim 1, further comprising a set of wing control surfaces, wherein the wing control surfaces are pitched downward during a mode of operation.

18.	(Original) The aircraft of claim 1, wherein a total area of discs of the set of propellers yields a disc loading of less than 15 pounds per square foot.

19.	(Original) The aircraft of claim 1, wherein the first inboard boom and the second inboard boom are substantially parallel with the fuselage.

20.	(Canceled)

21.	(Currently Amended) An aircraft comprising:
a fuselage;
a front wing and a rear wing mounted to the fuselage, each wing having a port segment and a starboard segment extending outward and backward from the fuselage;
a first inboard boom attached at a first point along the starboard segment of the front wing and attached at a second point along the starboard segment of the rear wing;
a second inboard boom attached at a first point along the port segment of front wing and at a second point along the port segment of the rear wing;
a first set of propellers coupled to the front wing;
a second set of propellers coupled to the rear wing;
a tail having a first end and a second end, the first end connected to the fuselage and the tail extending therefrom substantially orthogonal to the rear wing; [[and]]
a cruise propeller attached to the second end of the tail, the cruise propeller configured to rotate in a plane substantially perpendicular to a rotational plane of the second set of propellers
a first wingtip boom coupled to a free end of the starboard segment of the rear wing; and
a second wingtip boom coupled to a free end of the port segment of the rear wing,
wherein one of the first wingtip boom or the second wingtip boom is configured as a resonator tuned to a frequency of the third propeller during a mode of operation.

22.	(Currently Amended) An aircraft comprising:
a fuselage;
a front wing and a rear wing mounted to the fuselage, each wing having a port segment and a starboard segment extending outward and backward from the fuselage;
a first inboard boom attached at a first point along the starboard segment of the front wing and attached at a second point along the starboard segment of the rear wing;
a second inboard boom attached at a first point along the port segment of front wing and at a second point along the port segment of the rear wing;
a first propeller coupled to the first inboard boom proximate the front wing;
a second propeller coupled to the second inboard boom proximate the front wing;
a third propeller coupled to a first wingtip boom proximate the rear wing;
a fourth propeller coupled to a second wingtip boom proximate the rear wing;
a tail having a first end and a second end, the first end connected to the fuselage and the tail extending therefrom substantially orthogonal to the rear wing; [[and]]
a cruise propeller attached to the second end of the tail, the cruise propeller configured to rotate in a plane substantially perpendicular to a rotational plane of the set of propellers;
a first wingtip boom coupled to a free end of the starboard segment of the rear wing; and
a second wingtip boom coupled to a free end of the port segment of the rear wing,
wherein one of the first wingtip boom or the second wingtip boom is configured as a resonator tuned to a frequency of the third propeller during a mode of operation.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642